Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixto, Jr. et al (2005/0090837).
	Sixto, Jr. et al provide a surgical instrument including a housing (18) and a shaft (14) extending from the housing and having an end effector assembly (20) at the distal end of the shaft (Figure 1).  There is a movable handle (22) coupled to the housing, and a drive assembly (37) operably coupling the movable handle to the end effector assembly to cause opening and closing of the jaws of the end effector.  The drive assembly includes a drive member (36) configured to translate through the shaft relative to the end effector assembly to actuate the end effector, and a torsion spring (38) including a first leg (i.e. distal end at 38d) coupled to the movable handle via linkage (44) and configured to translate longitudinally through the housing in response to movement of the handle.  A second leg (i.e. proximal end at 38c) coupled to the drive member (36) via coupling (38a) and configured to translate longitudinally in cooperation with the first leg upon actuation of the handle.  As explained in paragraphs [0094-0097], the entire force limiting assembly (37 – including both spring legs and the drive member) moves upon movement of the handle (22), until a threshold force (e.g. 17 pounds - para. [0095]) is exceeded at which point the second leg remains fixed and the first leg can continue to move proximally (Figure 3A and para. [0096]).
	Regarding claims 2 and 3, the drive assembly includes a slider  including a slider (38e) including a housing portion (44 - Figure 2) which retains the torsion spring (38) and a mandrel portion (44b) operably coupled to the movable handle whereby the slider is configured to translate longitudinally through the housing in response to movement of the movable handle.  Regarding claim 5, the first leg of the spring is operably positioned relative to a block (38c) disposed within the housing to bias the drive member relative to the housing.  Regarding claim 6, the movable handle (22) is movable between an initial (i.e. open) position, a compressed position (tissue grasped) and an activated position (locking tabs 32,34 engaged).  The first and second legs move in cooperation  between the initial and compressed positions, and the second leg is fixed in response to movement beyond the threshold (i.e. to the activated position).  See, for example, paragraphs [0094-0097].  Regarding claim 7, the torsion spring is pre-loaded to a less tensioned state, and the tension increases when the force acting on the drive member is equal to or exceeds the threshold force (i.e. further compression).  Regarding claim 8, the end effector includes first and second jaws movable between open and closed positions (Figures 1 and 7).  Regarding claim 9, the drive member (36) is configured to translate through the shaft to move the jaws between the open and closed positions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sixto, Jr. et al (‘837) in view of the teaching of Moua (2014/0257285).
	The Sixto, Jr. et al device has been addressed previously.  Sixto, Jr. et al fail to disclose the jaw members connected to a source of energy, or the particular actuation means for activating the energy by closing of the handles.  
	Moua discloses a similar forceps device having a handle to actuate the jaw members, and specifically disclose connecting the jaws to a source of RF energy to provide sealing of grasped tissue as is generally known in the art.  In particular, Moua teaches an energy activation assembly (137) disposed on the housing including a switch configured to delivery energy to the jaw members when the movable handle reaches its fully closed position.
	To have provided the Sixto, Jr. et al device with a switch mechanism on the handle assembly to activate energy delivery to the electrodes to seal tissue after the handle assembly has been fully closed would have been an obvious design modification for one of ordinary skill in the art in view of the teaching of Moua.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 15-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 12-17, respectively, of prior U.S. Patent No. 9,918,779. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,918,779. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general invention in a broader manner than the patented claims and have only minor, obvious differences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McFarland (2014/0336628), Baden et al (5,735,849), Odom et al (7,491,202) and Couture et al (7,083,618) disclose other endoscopic forceps devices for grasping tissue and treating tissue with RF energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 26, 2022